ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that LEONARD S. SINGER of WAYNE, who was admitted to the bar of this State in 1973, be publicly *463reprimanded for violating RPC 4.1(a)(2) (failure to disclose a material fact when disclosure is necessary to avoid assisting a fraudulent act by a client) and RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and LEONARD S. SINGER is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.